
	
		II
		111th CONGRESS
		2d Session
		S. 3552
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2010
			Mr. Ensign (for himself,
			 Mr. Reid, Mr.
			 Hatch, Mr. Begich, and
			 Mr. Bennett) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require an Air Force study on the threats to, and
		  sustainability of, the air test and training range infrastructure.
		  
	
	
		1.Study on air force test and
			 training range infrastructure
			(a)Study
				(1)In
			 generalThe Secretary of the Air Force shall conduct a study on
			 the ability of the major air test and training range infrastructure, including
			 major military operating area airspace and special use airspace, to support the
			 full spectrum of Air Force operations. The Secretary shall incorporate the
			 results of the study into a master plan for requirements and proposed
			 investments to meet Air Force training and test needs through 2025. The study
			 and the master plan shall be known as the 2025 Air Test and Training
			 Range Enhancement Plan.
				(2)ConsultationThe
			 Secretary of the Air Force shall, in conducting the study required under
			 paragraph (1), consult with the Secretaries of the other military departments
			 to determine opportunities for joint use and training of the ranges, and to
			 assess the requirements needed to support combined arms training on the ranges.
			 The Secretary shall also consult with the Department of the Interior, the
			 Department of Agriculture, the Federal Aviation Administration, and the Federal
			 Energy Regulation Commission to assess the need for transfers of administrative
			 control of certain parcels to the Department of Defense to protect the missions
			 and control of the ranges.
				(b)Reports
				(1)In
			 generalThe Secretary of the Air Force shall submit to the
			 congressional defense committees (as that term is defined in section 101 of
			 title 10, United States Code) an interim report and a final report on the plan
			 required under subsection (a) not later than 120 days and 210 days,
			 respectively, after the date of the enactment of this Act.
				(2)ContentThe
			 plan submitted under paragraph (1) shall—
					(A)document the
			 current condition and adequacy of the major Air Force test and training range
			 infrastructure in the United States to meet test and training
			 requirements;
					(B)identify
			 potential areas of concern for maintaining the physical safety, security, and
			 current operating environment of such infrastructure;
					(C)identify
			 potential issues and threats related to the sustainability of the test and
			 training infrastructure, including electromagnetic spectrum encroachment,
			 overall bandwidth availability, and protection of classified
			 information;
					(D)assess
			 coordination among ranges and local, state, regional, and Federal entities
			 involved in land use planning, and develop recommendations on how to improve
			 communication and coordination of such entities;
					(E)propose remedies
			 and actions to manage economic development on private lands on or surrounding
			 the test and training infrastructure to preserve current capabilities;
					(F)identify critical
			 parcels of land not currently under the control of the Air Force for
			 acquisition of deed or restrictive easements in order to protect current
			 operations, access and egress corridors, and range boundaries, or to expand the
			 capability of the air test and training ranges;
					(G)identify which
			 parcels identified pursuant to subparagraph (F) could, through the acquisition
			 of conservation easements, serve military interests while also preserving
			 recreational access to public and private lands, protecting wildlife habitat,
			 or preserving opportunities for energy development and energy
			 transmission;
					(H)prioritize
			 improvements and modernization of the facilities, equipment, and technology
			 supporting the infrastructure in order to provide a test and training
			 environment that accurately simulates and or portrays the full spectrum of
			 threats and targets of likely United States adversaries in 2025;
					(I)incorporate
			 emerging requirements generated by requirements for virtual training and new
			 weapon systems, including the F–22, the F–35, space and cyber systems, and
			 Remotely Piloted Aircraft;
					(J)assess the value
			 of State and local legislative initiatives to protect Air Force test and
			 training range infrastructure;
					(K)identify parcels
			 with no value to future military operations; and
					(L)propose a list of
			 prioritized projects, easements, acquisitions, or other actions, including
			 estimated costs required to upgrade the test and training range infrastructure,
			 taking into consideration the criteria set forth in this paragraph.
					(3)FormEach
			 report required under this subsection shall be submitted in unclassified form,
			 but may include a classified annex as necessary.
				(4)Rule of
			 constructionThe reports submitted under this section shall not
			 be construed as meeting the requirements of section 2815(d) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113
			 Stat. 852).
				
